Citation Nr: 0615656	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  99-02 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hyperthyroidism 
and/or a left acoustic neuroma as a result of exposure to 
ionizing radiation.

2.  Entitlement to a compensable evaluation for residuals of 
a shrapnel wound, axillary, right wrist.

3.  Entitlement to an increased evaluation for an anxiety 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to October 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal.

On appeal, the veteran has raised the issue of entitlement to 
service connection for hypothyroidism.  This issue, however, 
is not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  Neither an acoustic neuroma nor hyperthyroidism was shown 
in service, or for many years thereafter; and neither is 
shown to be related to service.

2.  By regulation, an acoustic neuroma and hyperthyroidism 
are not defined as a "radiogenic disease".

3.  There is no objective evidence that the veteran was 
exposed to ionizing radiation in service.

4.  Residuals of a right wrist shrapnel wound are manifested 
by residuals of in-service debridement, complaints of pain 
and a slight limitation of motion.

5.  The veteran's anxiety disorder is manifested by no more 
than occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.

CONCLUSIONS OF LAW

1.  Neither hyperthyroidism nor a left acoustic neuroma were 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102. 
3.159, 3.303, 3.307, 3.309, 3.311 (2005).

2.  Resolving all reasonable doubt in favor of the veteran, 
the Board finds that the criteria for a 10 percent 
evaluation, but no higher, for residuals of a shrapnel wound, 
axillar, right wrist have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5215 (2005).

3.  The criteria for a disability rating in excess of 10 
percent for anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9413 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  The claims 
were thereafter readjudicated in the April 2004 supplemental 
statement of the case.  With respect to the service 
connection claim the failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim.  Likewise, with respect to the increased 
rating claim for an anxiety disorder, the failure to provide 
notice of the type of evidence necessary to establish an 
effective date is harmless because the preponderance of the 
evidence is against the claim.  Simply put, because these 
claims are denied, any questions as to the appropriate rating 
or effective date to be assigned are moot.

Finally, with respect to the claim for an increased rating 
for shell fragment wound residuals, in light of the fact that 
the RO has yet to assign an effective date for the rating 
assigned by the Board in this decision, it is premature to 
determine whether it was prejudicial for VA not to provide 
notice to the appellant as to how an effective date is 
assigned.  Of course, should the veteran disagree with any 
effective date assigned he may file an appeal in accordance 
with the provisions of 38 U.S.C.A. § 7105 (West 2005).

To the extent that the Board grants a higher disability 
evaluation for the veteran's residuals of a shrapnel wound, 
axillar, right wrist, it is premature to determine whether 
the appellant will be prejudiced by that assignment.  Should 
the appellant disagree with the rating or effective date 
assigned he may exercise his right to appeal.  Hence, at this 
time the Board finds that the appellant is not prejudiced by 
its decision to grant a higher disability evaluation for the 
veteran's service connected residuals of a shrapnel wound of 
the right wrist without still further development.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
examinations, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

II.  Service connection for hyperthyroidism and/or left 
acoustic neuroma

Background

The veteran contends that he developed hyperthyroidism and a 
left acoustic neuroma due to exposure to ionizing radiation 
while stationed in Japan from 1945 to 1946.

Service medical records are negative for complaints, 
treatment, or diagnoses of hyperthyroidism or acoustic 
neuroma.  

A letter from M.G., a private physician, dated in November 
1992 stated that the veteran gave a history of having served 
in World War II and apparently was in Yokohama, Japan 
immediately after the atomic bomb explosions in Japan.  The 
physician noted that because there was a significant 
correlation between thyroid disease and radiation exposure, 
there was a strong possibility that his current problem 
reflected his exposure to radiation.  The examiner opined 
that the veteran's current hypothyroidism was directly 
related to his prior exposure to radiation secondary to the 
atomic bomb explosions at the end of World War II.

At his October 1994 VA examination, the veteran reported that 
approximately three years prior, while consulting a private 
physician for a routine examination, he was found to be 
hypothyroid.  He was begun on Thyroxin therapy.  The veteran 
reported that during his time in Yokohama he visited 
Hiroshima on several weekends.  The examiner noted that the 
veteran's hypothyroidism was controlled on L-Thyroxine 
therapy.  The examiner opined that it seemed unlikely that 
the veteran received any significant radiation dose while 
either stationed in Yokohama, a considerable distance away 
from Hiroshima or Nagasaki, or during his weekend trips to 
Hiroshima in the fall of 1945.  His brief stay, as well as 
well as approximately two months that elapsed since the 
explosion of the atomic bomb in Hiroshima, made it unlikely 
that he received enough radioactive iodine to damage his 
thyroid sufficiently to result in the current hypothyroidism.  
The examiner noted that this possibility could not be 
definitively excluded; however, it seemed unlikely.

A VA general medical examiner noted in October 1994 that it 
was "beyond" (sic) him whether there was a relationship 
between ionizing radiation and hypothyroidism.

At a May 1997 VA examination, it was noted that the veteran 
was diagnosed with a left acoustic neuroma in March 1996.  
The veteran underwent stereostatic radiosurgery in March 1997 
and received repeat MRI which showed improvement.  The 
diagnoses included hypothyroidism which maybe related to 
radiation in the past; and a left acoustic neuroma, status 
post surgery.

In this case, the veteran's service medical records are 
devoid of evidence confirming exposure to ionizing radiation, 
so information requests were directed to the Defense Special 
Weapons Agency.  In March 1998, the Defense Special Weapons 
Agency noted that Department of Veterans Affairs (VA) 
regulations define the occupation of Hiroshima and Nagasaki, 
Japan as:

Official military duties within 10 miles 
of the city limits of either Hiroshima or 
Nagasaki, Japan, which were required to 
perform or support military occupation 
functions such as occupation of 
territory, control of the population, 
stabilization of the government, 
demilitarization of the Japanese 
military, rehabilitation of the 
infrastructure of deactivation and 
conversion of war plants and materials.

It was noted that the VA further defined the American 
occupation of Hiroshima and Nagasaki as the period from 
August 6, 1945 to July 1, 1946.  

The Defense Special Weapons Agency reviewed unit morning 
reports from the veteran's arrival in Japan on September 9, 
1945 to July 1, 1946, the end of the VA-defined American 
occupation period.  The following information summarized the 
morning report entries pertaining to the veteran:

On September 9, 1945, the veteran arrived in Yokohama 420 
miles away from Hiroshima and 590 miles away from Nagasaki; 
from September 9 to October 22, 1945, the veteran was 
relocated to Shodai-Yokamae, 215 miles from Hiroshima and 365 
miles from Nagasaki; from October 23, 1945 to January 20, 
1946, the veteran was assigned to Yokohama; from January 15 
to January 20, 1946 the veteran had temporary duty 
(TDY)/detailed to the Corps of Military Police at 
Miyanoshita, 375 miles from Hiroshima and 550 miles from 
Nagasaki; from January 21 to July 30, 1946, the veteran 
served in Yokohama.

Medical records from Brigham and Women's Hospital dated March 
1996 to August 2003, from Elloit Goldofsky, M.D., dated 
December 1997 to August 2003, from Manhasset Diagnostic 
Imaging, dated February 1996 to June 2001, and from 
Healthsouth dated June 1998 show treatment of a left sided 
acoustic neuroma.

VA treatment records dated April 2000 to April 2003 and 
January 2002 to April 2003 show treatment for a left sided 
acoustic neuroma.

Criteria and analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease first 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where it is contended that disease developed as a result of 
exposure to ionizing radiation during service, service 
incurrence or aggravation may be presumed under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) for diseases, if certain 
conditions are met.  The threshold requirement for 
consideration under 38 U.S.C.A. § 1112(c) is that the veteran 
participated in a "radiation-risk activity," which means on-
site participation in a test involving the atmospheric 
detonation of a nuclear device; participation in the 
occupations of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; or internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who worked 
in the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946.  38 C.F.R. 
§ 3.309(b)(i)(ii).

The list of radiogenic diseases found under 38 C.F.R. 
§§ 3.309 and 3.311(b)(2) do not include hyperthyroidism or an 
acoustic neuroma.  38 C.F.R. §§ 3.309, 3.311(b)(2).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).

There is no basis in the evidence of record to establish 
service connection for hyperthyroidism or a left sided 
acoustic neuroma.  The Defense Weapons Agency found no 
documentation which placed the veteran at Hiroshima or 
Nagasaki, and definitively determined that he served no 
closer than 215 miles from either city.

Under 38 C.F.R. § 3.311, once all evidence of radiation 
exposure has been obtained, the claim will be referred to the 
VA Under Secretary for Benefits for preparation of a dose 
estimate.  In this case, the claim has not been referred to 
the Under Secretary because there is no objective evidence 
confirming that the veteran was exposed to ionizing radiation 
inservice.  Without such evidence, there is no basis for 
referral for preparation of a dose estimate.  VA is not 
required to forward a claim to the Under Secretary for 
Benefits for review when the veteran has a "zero" dose 
estimate.  In the absence thereof, service connection cannot 
be granted pursuant to 38 C.F.R. § 3.311.  Simply put, in the 
absence of any confirmation that the veteran was exposed to 
ionizing radiation, it would be unreasonable for the Board to 
find that the evidence established that hyperthyroidism and a 
left acoustic neuroma was the result of such exposure.

Direct service connection can be established for a disorder 
by showing that the disease or malady was incurred during or 
aggravated by service.  38 U.S.C.A. § 1110.  In this case; 
however, the service medical records reveal no complaints or 
findings pertaining to either claimed disorders.

A review of the articles and other data offered concerning 
atmospheric testing and risk of resultant medical problems do 
not support the veteran's assertion that he himself was 
exposed to ionizing radiation during service.  Sacks v. West, 
11 Vet. App. 314 (1998).

Although Martin Greenfield, M.D., in his November 1992 letter 
opined that the veteran's hypothyroidism was directly related 
to his prior exposure to radiation secondary to the atomic 
bomb explosions at the end of World War II, this opinion was 
made based on an inaccurate history of exposure given by the 
veteran.  "Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent' 
medical evidence."  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

The Board has no doubt that the veteran is sincere in his 
belief that hyperthyroidism and a left acoustic neuroma are 
related to exposure to ionizing radiation in service.  It is 
however well established that a lay person may not provide 
competent opinion as to the nature or etiology of his 
disease.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
In this case, the veteran's statements are considered lay 
evidence.  The veteran's opinion alone cannot meet the burden 
imposed by 38 C.F.R. § 3.303 with respect to the relationship 
between events incurred during service and hypothyroidism and 
left acoustic neuroma.  See Moray v. Brown, 2 Vet. App. 211, 
214 (1993).

There is no evidence of either hyperthyroidism or an acoustic 
neuroma while in service or until many years after separation 
from service.  Therefore, because there is no competent 
evidence that either of these problems were manifested in 
service, service connection on a direct basis is not 
warranted.

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's hyperthyroidism and left acoustic neuroma are 
related to service on a direct basis or on any presumptive 
basis, including pursuant to the provisions of 38 C.F.R. 
§ 3.311.  The evidence is not in equipoise, therefore 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a favorable result for 
the veteran.  The benefits sought on appeal are accordingly 
denied.

III.  Increased ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991); however, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements made in a clinical setting.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

A.  A right wrist shrapnel wound

Background

The veteran's service medical records (SMRs) reflect that the 
veteran sustained a shrapnel wound of the axillary, right 
wrist in May 1945 and was treated at a Station Hospital in 
the Philippines.  The wound was debrided.  He was returned to 
duty approximately two weeks later.  At his August 1946 
separation examination, no bone, muscle, or joint abnormality 
was cited.

At his April 2003 VA examination, the veteran reported that 
while serving in the Philippines, he sustained a shrapnel 
wound to the right wrist in combat.  He noted that the skin 
was removed from the injury on the dorsum of the right wrist 
and he was bandaged and sent back to regular duty.  The 
veteran complained of slight fleeting pain in the right 
wrist.  This pain would come on once a week whenever he 
overexerted himself by using his right hand in excess.  There 
was no numbness, tingling, or weakness.  He reported 
difficulty lifting heavy objects greater than 20-25 pounds.  
He noted that there was easy fatigue in the right wrist.  
Alleviating factors included moist heat.  

Physical examination revealed 55 degrees of right wrist 
extension, 60 degrees of palmar flexion, 20 degrees of radial 
deviation, and 30 degrees of ulnar deviation.  The veteran 
had slight tenderness over the right radial head.  Supination 
and pronation of the right wrist were full.  He had a 
positive flexion compression test; the right wrist and left 
wrist in under 30 seconds.  He had a negative Tinel's sign at 
the wrists bilaterally and the elbows medially.  There were 
no entry or exit wound scars over the right wrist.  There was 
no obvious tissue loss or scar formation; no adhesions or 
tendon damage; and no bone or nerve damage.  Muscle strength 
in the bilateral upper extremities was 5/5 and there was no 
muscle herniation.  X-rays of the right wrist showed a small 
bony cyst regarding the navicular bone.  There was no 
fracture or radiopaque foreign bodies.  

Criteria

The veteran's service-connected residuals of a shrapnel 
wound, axillary, right wrist are currently evaluated as non 
compensable pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5215, which contemplates limitation of motion of the wrist.  
Limitation of motion of the wrist manifested by palmar 
flexion limited in line with the forearm warrants a 10 
percent rating for both the major and minor extremity.  
Limitation of motion of the wrist manifested by dorsiflexion 
less than 15 degrees warrants a 10 percent rating for both 
the major and minor extremity.

Ankylosis of the wrist is contemplated by 38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2005). Favorable ankylosis of the wrist 
in 20 degrees and 30 degrees dorsiflexion warrants a 30 
percent rating for the major extremity and a 20 percent 
rating for the minor extremity.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003 
apply to degenerative arthritis and state that arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005).

Analysis

A review of the medical evidence reveals that the veteran's 
right wrist range of motion is not so limited to the degree 
as to allow for the assignment of a compensable disability 
rating under Diagnostic Code 5215.  Specifically, the Board 
notes that the limitation of motion of the wrist found on the 
VA examination in April 2003 does not warrant a compensable 
evaluation under Diagnostic Code 5215.  Ankylosis of the 
right wrist has not been demonstrated, and so a rating under 
Diagnostic Code 5214 is not in order.  By referring to 38 
C.F.R. § 4.71, Plate I, however the Board observes that, 
according to the medical evidence, the veteran's range of 
motion is nonetheless somewhat limited compared to that which 
is considered normal.  In addition, the veteran complained of 
slight fleeting pain which would come on once a week whenever 
he overexerted himself by using his right hand in excess.  
There was no evidence of entry or exit wound scars and no 
muscle loss or muscle group damage was found.

Although x-rays did not specifically note arthritis, the 
right wrist showed a small bony cyst regarding the navicular 
bone.  Additionally, there is some evidence showing instances 
of tenderness, pain, and discomfort to resistance attributed 
to the right wrist, which, when considered together, appears 
to cause the veteran some functional impairment.  Finally, it 
is well to note that the wound required debridement in-
service.  Accordingly, the veteran's pain on use of the right 
wrist warrants an evaluation of 10 percent, but no more, 
under 38 C.F.R. §§ 4.40, 4.59, and the holding in DeLuca.  
Thus, despite not meeting the specific schedular criteria for 
the assignment of a 10 percent disability rating for the 
right wrist under Diagnostic Code 5215, by resolving 
reasonable doubt in favor of the veteran, a 10 percent rating 
for the right wrist disability is warranted.  38 C.F.R. §§ 
4.40, 4.45, DeLuca.  

An evaluation in excess of 10 percent for the veteran's right 
wrist disorder is not warranted.  A 10 percent evaluation is 
the maximum allowable rating under this Code for both the 
major and minor extremities.  Higher ratings could only be 
assigned for ankylosis of the right wrist.  See 38 C.F.R. § 
4.71a Diagnostic Code 5214.  As noted, ankylosis is not 
shown.  Thus, a 10 percent evaluation, but no higher, is 
warranted for the veteran's service-connected right wrist 
disorder.

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).  The veteran's disability picture does not present 
such an exceptional or unusual disability picture to render § 
3.321(b)(1) applicable.

B.  Anxiety disorder

Background

At his April 1997 VA examination, the veteran reported that 
he lived with a supportive wife and had been working as an 
insurance salesman for forty six years.  The veteran denied 
having any significant problems at work and denied any 
substance abuse.  The veteran spent his time exercising, 
taking walks with his grandchildren.

The examination showed the veteran to be well groomed and 
very cooperative.  He answered the questions relevantly and 
coherently.  He was mildly anxious.  The veteran was not 
depressed or irritable at the time of the evaluation.  The 
veteran reported that he got depressed occasionally, but he 
was able to cope with it.  War recollection occasionally 
bothered him.  His affect was appropriate and he was not 
psychotic.  The veteran was not suicidal or homicidal.  His 
memory and concentration was good.  He was oriented times 
three.  Insight and judgment were good.  The veteran was 
assessed a Global Assessment of functioning (GAF) score of 
70.

At his April 2003 VA examination, the veteran reported 
arguments and general irritability in his relationship since 
his retirement but indicated a generally stable marriage.  He 
had begun spending winters in Florida and spent his time 
woodworking and sculpting and had some of his work displayed 
in libraries.  He also played golf and socialized with 
several good friends.  Aside from his irritability did not 
report any significant social impairment.  The veteran 
described periods of tension and irritability since his 
discharge from the Army that was somewhat more frequent since 
his retirement.  He reported sleep disturbance due primarily 
to his need to urinate.  He also reported occasional muscle 
tension in his back when he was upset or tense.  

The examination showed the veteran casually dressed and 
appropriately groomed.  He was alert and oriented in all 
spheres.  He made good eye contact and displayed behavior 
appropriate to the interview setting.  There was no 
impairment of communication or thought process and his speech 
was spontaneous, relevant, and at normal rate and rhythm.  
His thinking was logical and goal oriented and without 
evidence of formal thought disorder.  He denied 
hallucinations and delusions.  He indicated adequate 
maintenance of personal hygiene and competent management of 
finances, diet, and other activities of daily living.  Long 
and short term recall were grossly intact; attention and 
concentration were adequate for the purposes of the 
examination.  His mood was neutral with mood congruent affect 
and denied suicidal/homicidal/ideation/intent/plan.  He did 
not indicate any abuse of substances.  He did not report 
panic attacks, rituals, or obsessive thoughts that interfered 
with functioning.  Judgment and insight were present.  The 
veteran was assessed a GAF score of 66.  

Criteria

The veteran's anxiety disorder has been evaluated as 10 
percent disabling pursuant to the criteria set out in 38 
C.F.R. § 4.130, Diagnostic Code 9413.

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

Analysis

The evidence does not support the assignment of a rating 
higher than 10 percent for anxiety disorder.  Based on the 
evidence discussed above, the veteran reported periods of 
tension and irritability.  Still, the April 2003 VA 
examination showed long and short term recall were grossly 
intact and concentration was adequate.  The veteran did not 
report panic attacks, rituals, or obsessive thoughts which 
interfered with functioning.  This evidence shows that the 
veteran's anxiety disorder symptoms continue to meet or more 
nearly approximate the severity of occupational and social 
impairment needed for a 10 percent rating under Diagnostic 
Code 9413.  See 38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9413, 38 C.F.R. § 4.7.

The Board also notes that referral for consideration of an 
extraschedular rating is not appropriate.  As discussed 
above, the schedular rating criteria are not inadequate to 
rate this disability.  They provide a full range of ratings, 
up to 100 percent, but the veteran does not meet the 
schedular criteria for a higher rating.  Moreover, he does 
not present such an exceptional or unusual disability picture 
due to his anxiety disorder so as to make the application of 
the regular schedular criteria impractical. He has not 
required frequent hospitalization for generalized anxiety 
disorder nor does the record otherwise show that the 
disability markedly interferes with his employment.  See 38 
C.F.R. § 3.321 (2001); Floyd v. Brown, 9 Vet. App. 88 (1996), 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for hyperthyroidism and/or 
a left acoustic neuroma, to include due to exposure to 
ionizing radiation, is denied.

Entitlement to a 10 percent rating is granted for residuals 
of a shrapnel wound, axillary, right wrist, subject to the 
laws and regulations governing the award of monetary 
benefits.

An evaluation in excess of 10 percent for an anxiety disorder 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


